Case: 13-5127    Document: 25     Page: 1   Filed: 10/22/2013




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               WILLIAM D. SLONE,
       (ALSO KNOWN AS WILLIAM D. SLOAN),
                Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2013-5127
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 13-CV-0328, Judge Charles F. Lettow.
                  ______________________

                      ON MOTION
                  ______________________

                        ORDER
     The United States moves for leave to file an amended
 certificate of service and for an extension of time for the
 appellant to file a reply brief.
     Mr. Slone moves for relief of judgment. The United
 States moves for an extension of time to file a response to
 the motion for relief of judgment. Arguments concerning
 the merits of the case should be in the parties briefs.
    Upon consideration thereof,
Case: 13-5127     Document: 25    Page: 2      Filed: 10/22/2013



 2                                 SLONE    v. US



       IT IS ORDERED THAT:
    (1) The United States’ motions for leave to file an
 amended certificate of service is granted. The motion for
 an extension of time for Mr. Slone to file a reply brief is
 moot.
     (2) Mr. Slone’s motion for relief of judgment is denied
 without prejudice. The United States’ motion for an
 extension of time to file a response is granted.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk

 s21